Carr, J.:
The defendant Foster appeals from a judgment entered against him on the direction of a verdict in favor of the plaintiff. Both parties requested the direction of a verdict. There was no opinion filed on the direction of the verdict. While the case was apparently a very simple one, yet the defendant Foster set up ten separate defenses in his answer. The action was upon a general written guaranty for the payment of a promissory note alleged to have been made by the defendant Thomas B. Mclntire, Inc., a domestic corporation. A like instrument of guaranty between the same parties was before this court in 168 Appellate Division, 139, and it was held to be a general guaranty. So far as the facts go I recommend no interference with the finding of the trial court. This would dispose of the appellant’s contention that there was a diversion of the proceeds of the note contrary to the understanding upon which he signed the instrument of guaranty. There is, however, a question of law involved, as to which, as it seems to me, the trial court committed reversible error. The plaintiff pleaded the making of the corporation note in paragraph “ First ” of its complaint. The defendant Foster denied this allegation in his answer. The guarantor, Foster, had a right *520to avail himself of any defenses available to the principal debtor. (Springer v. Dwyer, 50 N. Y. 19; Feinstein v. Jacobs, 139 App. Div. 192.) As against the latter, a corporation, it would have been necessary to show the power of the president, Thomas B. McIntire, to execute and deliver the note which formed the subject of the guaranty. Likewise, was it necessary so to do against the guarantor, Foster. The note was not under the corporate seal; if so there would have been a prima facie presumption of authority in the president of the corporation. (Quackenboss v. Globe & R. F. Ins. Co., 177 N. Y. 71; United Surety Co. v. Meenan, 211 id. 39.) But where there is no corporate seal on the instrument there is no presumption of authority in the officer who executed it in the corporate name, and the simple production of the note does not make out a prima facie case against the corporation. (7 Ruling Case Law, 452.) That an officer of a corporation cannot generally bind the corporation on a promissory note without special' authority arising either from specific resolutions of the directors or from by-laws of the corporation is well settled. (People’s Bank v. St. Anthony’s R. C. Church, 109 N. Y. 525; Parmelee v. Associated Physicians, etc., 9 Misc. Rep. 459.) There is no proof in the record of the authority of McIntire as president to' make and deliver the corporate note. Hence, there seems to me no proof that the defendant appellant’s guaranty ever took a legal inception. If I am right in this, the judgment must be reversed and a new trial granted, costs to abide the event.
Stapleton and Rich, JJ., concurred; Putnam, J., read for affirmance, with whom Jenks, P. J., concurred.